PER CURIAM
Defendant was convicted on his plea of guilty to theft in the first degree. ORS 164.055. He challenges the part of his sentence relating to the amount of restitution imposed and the joint and several nature of his liability for that amount. The state concedes that the record provides insufficient data from which to determine the proper amount of restitution, but it argues that joint and several liability is proper.
We affirm the decision without deciding either issue. Defendant pled guilty. His right to appeal is provided by ORS 138.050, which limits the issues that we may review to whether the disposition exceeds the maximum allowable by law or is cruel and unusual. There is no statutory limit on the amount of restitution that may be imposed, and defendant does not argue that his sentence is cruel and unusual. We are without authority to review the issues that defendant raises. State v. King, 107 Or App 249, 810 P2d 413 (1991).
Affirmed.